Citation Nr: 1549499	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for MS, to include a disability manifested by symptoms suggestive of MS.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and P. A.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 1987 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Veteran initially filed a claim to establish service connection for MS.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include a disability manifested by symptoms suggestive of MS, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a disability manifested by symptoms suggestive of MS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1987 rating decision denied service connection for MS.  The rating decision was not appealed nor was new and material evidence received within the Appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a disability manifested by symptoms suggestive of MS, and raises a reasonable possibility of substantiating that claim.

3.  Bilateral pes planus clearly and unmistakably existed prior to service but was not noted upon the Veteran's entry into service.

4.  There is not clear and unmistakable evidence that the preexisting bilateral pes planus was not aggravated by service; bilateral pes planus is related to active service.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision that denied service connection for MS is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for MS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2015).

3.  The criteria for a grant of service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the November 1987 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the November 1987 denial, the Veteran had never testified before the Board.  In a September 2015 videoconference hearing, the Veteran testified that he was diagnosed with MS between 1983 and 1985.  Additionally, he testified that for a week, his whole body felt numb and he could not move or speak.  The Veteran further testified that he had symptoms of numbness, tingling, muscle spasms, weakness, and fatigue.  This evidence was not before the RO in November 1987 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the November 1987 decision and the claim must be reopened.

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

IV.  Analysis

The Veteran seeks service connection bilateral pes planus.  He contends that his pes planus existed prior to service and was aggravated by his duties during active service.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a March 2012 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with flat feet.

The Veteran satisfies the second and third threshold elements of service connection, an in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease and the present disability.  Id.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, the VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004).

There is clear and unmistakable evidence that the Veteran's bilateral pes planus existed prior to service.  While the Veteran's June 1975 Report of Medical Examination and Report of Medical History for induction did not note pes planus, a condition of the fifth toe of both feet was noted.  There was additional handwriting, but it could not be read.  In a March 2012 C&P examination report, the Veteran reported having flat fleet prior to entering the military.  The Board notes that the Veteran, as a layperson, is competent to report on what he sees and feels, such as flat feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  Additionally, in a June 2012 C&P addendum opinion, the VA examiner opined that the claimed condition clearly and unmistakably existed prior to service.  As such, the Board determines that there is clear and unmistakable evidence that the Veteran's flat feet clearly and unmistakably existed prior to active service.

Having thus determined that the Veteran's bilateral pes planus preexisted active service, in order to rebut the Presumption of Soundness, the Board must show by clear and unmistakable evidence (obvious and manifest) that an injury or disease was not aggravated by such service.  38 C.F.R. § 3.304(b) (2013).

Here, there is no clear and unmistakable evidence (obvious and manifest) that the Veteran's bilateral pes planus was not aggravated by service.  There is evidence that, in fact, the Veteran's bilateral pes planus was aggravated during active service.  In the March 2012 C&P examination report, the Veteran reported that his active duty increased his flat feet "deformity" and his foot pain increased.  He noted that his flat feet did not become symptomatic after service, but were present his entire life.  The Veteran noted that his flat feet problems became more severe after joining the military and over the past fifteen years, the pain had gotten worse.    

Additionally, in the June 2012 C&P addendum opinion, the VA examiner opined that the Veteran's bilateral pes planus was aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that the Veteran's bilateral pes planus existed prior to service and that it was more likely than not that the condition was aggravated beyond its natural progression by an in-service condition.  The Board notes that a July 1975 service treatment record (STR) noted an arch strain to the left foot.
As a result, the VA cannot meet its burden in showing by clear and unmistakable evidence (obvious and manifest) that the Veteran's pre-existing bilateral pes planus was not aggravated by service.  Id.  Thus, it is as likely as not that the Veteran's bilateral pes planus was aggravated.  

Thus, the Presumption of Soundness has not been rebutted.  38 C.F.R. § 3.304(b) (2015).

Based on the above analysis, the Veteran's bilateral pes planus presumptively did not exist prior to service and was incurred during active service.  As a result, service connection is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for MS is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for bilateral pes planus is granted.


REMAND

In his September 2015 videoconference hearing, the Veteran' testified that his MS diagnosis came between 1983 and 1985.  Because the Veteran's claim has been expanded to include a disability manifested by symptoms suggestive of MS, and because the Veteran has never had a C&P examination, a remand is necessary to afford the Veteran an examination to determine what, if any, disability the Veteran has, and whether it is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for disability manifested by symptoms suggestive of MS.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain these records, the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After completion of the above, schedule the Veteran a VA examination, preferably by a neurologist, to determine the nature, onset, and etiology of any disability manifested by symptoms suggestive of MS, specifically MS.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner is asked to respond to the following:

a. Does the Veteran have a current diagnosis of MS?

i. If yes, please indicate the likely onset of the Veteran's MS;

ii. Specifically determine whether the Veteran's MS, at least as likely as not (a 50 percent probability or greater), had its onset in service or within seven years from his separation from service in July 1978.  

In doing so, the examiner is asked to reconcile his or her opinion with all the evidence of record, to include the February 1986 private treatment report that found that the Veteran had an emote potential of the right eye noticing, noted that it was hyperactive, and had inner nuclear ophthalmoplegia with a history of balance issues;

iii. If it is determined that MS did not have its onset in during active service or within seven years of service separation, provide an opinion as to whether it is otherwise related to the Veteran's period of active service.

b. If the Veteran does not have a current diagnosis of MS, does he have another disability manifested by symptoms suggestive of MS?  If so, is it at least as likely as not (a 50 percent probability or greater), that this disability was incurred in or caused by active service.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. A complete rationale must be provided for any opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


